DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/US2017/035687, filed June 2, 2017, which claims the benefit of an effective filing date under 35 USC 119(e) from US Provisional Applications 62/469,394 and 62/344,900, filed March 9, 2017 and June 2, 2016 respectively.
With respect to the claim for the benefit of an effective U.S. filing date, it is noted that “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.  In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the priority date of the provisional application, 'the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms' to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application" [MPEP 201.11A - emphasis in original].  
In the instant case, regarding claims 40-42 which are under consideration in this action, neither provisional application provides full support for the scope of each claim.  The ‘900 provisional application does not contain any teaching of any compounds of the formula 
    PNG
    media_image1.png
    101
    167
    media_image1.png
    Greyscale
 being contacted with LOXL2. The ‘394 provisional application does contant a teaching of the compound EGCG, but no teaching of the generic formula shown in claim 40, nor any teaching of EGCG used in the instantly claimed method.  In the ‘394 publication, EGCG is tested for inhibition of Snail1 rather than LOXL2 (see Fig 5G/5H).  As such, claims 40-42 are examined with an effective filing date of June 2, 2017 (the filing date of the PCT application).  Should applicant desire that the benefit of an earlier effective filing date be accorded to the instant claims, the claims must be amended such that they are fully supported by each provisional application.

Information Disclosure Statement
The information disclosure statement (IDS) dated August 31, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Election/Restrictions
Applicant's election without traverse of Group III, Claim 40 (now claims 40-42) in the reply filed on April 12, 2021 is acknowledged.  The election of the compound species 
    PNG
    media_image2.png
    187
    203
    media_image2.png
    Greyscale
(also known as EGCG or epigallocatechin gallate, see Fig. 5H) in the same reply is also acknowledged.  Each of claims 40-42 within elected Group II reads on the elected species.  
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the compound based on the elected species above, wherein: the elected species was not found to be allowable over the prior art.  Accordingly, the scope has not been further expanded beyond this point as the scope under consideration was not found to be allowable.

Status of the Claims
Currently, claims 1-3, 5, 7, 9, 11, 13, 15-16, 20, 31-35, 38 and 40-42 are pending in the instant application.  Presently, claims 1-3, 5, 7, 9, 11, 13, 15-16, 20, 31-35, 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species there being no allowable generic or linking claim.
Claims 40-42 are under consideration in the instant application to the extent indicated in paragraph 6 above.  It has been determined that the entire scope claimed is not patentable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setozaki et al. as evidenced by “Gene: Loxl2 (lysyl oxidase-like 2) Rattus norvegicus” (hereafter referred to as “Gene: Loxl2.”
Setozaki et al. teach the prevention of abdominal aortic aneurysm progression by oral administration of green tea polyphenol in a rat model (see Title).  In particular, the compound EGCG (identical to the elected species) is first disclosed in the Abstract as a major component of green tea polyphenols, which was administered in a 20 mg/d oral solution to each rat from 2 weeks before AAA induction until 4 weeks after induction (see Abstract: Methods).  Since the only active step requires the contacting of a compound of the claimed formula (elected EGCG) with a LOXL2 protein, and Gene: Loxl2 provides evidence of LOXL2 gene expression in every bodily system of the rat model used in Setozaki, the administration in the Setozaki reference would have necessarily resulted in the contacting step required by the instantly claimed method.  Further, the disclosure of “regular green tea consumption” in the “Clinical Relevance” section of the prior art necessarily teaches the same administration and contact in patients having a small AAA or as a prophylactic strategy for AAA.  Accordingly, since the prior art teaches all required limitations of the claimed invention, the claims are anticipated.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699